Exhibit 99.1 JOINT FILING AGREEMENT This agreement is made pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended (the “Act”) by and among the parties listed below, each referred to herein as a “Joint Filer.” The Joint Filers agree that the foregoing Schedule 13D with respect to the Common Units of Blueknight Energy Partners, L.P. is filed on behalf of each of the undersigned and that all subsequent amendments to such statement shall be filed on behalf of each of the undersigned without necessity of filing an additional joint filing agreement. This Joint filing Agreement may be included as an exhibit to such joint filing. IN WITNESS WHEREOF, each of the undersigned hereby executes this Joint Filing Agreement as of this 12th day of January, 2011. SOLUS ALTERNATIVE ASSET MANAGEMENT LP By: SOLUS GP LLC /s/ Christopher Pucillo Christopher Pucillo Managing Member SOLUS GP LLC /s/ Christopher Pucillo Christopher Pucillo Managing Member /s/ Christopher Pucillo CHRISTOPHER PUCILLO
